Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 19, 2021.
Claims 1-32 are pending in this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No.10,956,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 1-32 merely broadens by omitting some features of the claimed subject matter of claims 1-31 of the patent.	
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 20-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanavati et al. (US 10,180,939) in view of Kingsbury et al. (US 2019/0043474).
As per claim 1, Nanavati discloses, a computer system including a computer processor, the computer processor operable to:
receive at least one or a plurality of narrative files formatted in human readable format, each narrative file including a script and/or dialogues, the script and/or dialogues being tagged with character names along with auxiliary information, each script and/or dialogues including a plurality of portrayals performed by an associated actor (col. 5, line 37-col. 6, line 19);
determine linguistic representations of content of the narrative files in both abstract and semantic forms (col. 5, lines 37-67);
connect the linguistic representations to higher order representations and mental states (col. 6, lines 1-19);
connect the linguistic representations to behavior and action (col. 6, lines 1-44);
Nanavati, does not expclitly disclose, but Kingsbury discloses, analyze interplay between language constructs and demographics of content creators; and adapt content representations towards individuals/groups to reflect heterogeneity in preferences (Paragraphs 0034, 0037, 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use well-known feature demographics of content creators as teaches by Kingsbury in the invention of Nanavati because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

As per claim 2, Nanavati discloses, wherein each narrative file is a screenplay file or any story document with one or more characters, description of their actions, anda narrative that represents their interaction with one another (col. 5, lines 37-48).

As per claim 3, Nanavati discloses, wherein multiple levels connect words, emotion, and personality traits (col. 6, lines 1-19).

As per claims 4, Nanavati discloses, wherein the behavior and action include humor, violence, aggression, language sophistication, gender, ladenness of language use, and combinations thereof (col. 6, lines 1-19).

As per claim 20, Nanavati discloses, wherein the computer processor is further operable to:
construct a network structure of interactions between characters where importance measures for each character are computed by constructing an undirected and unweighted graph where nodes represent characters (Fig. 3 and it’s description);
placing an edge 6ab to represent interactions between two characters in terms of quality and quantity (col. 7, line 20-col. 9, line 20); and
analyzing properties of a node and/or edge statically or over time (col. 7, line 20- col. 9, line 20); and
determining taxonomy of media content using character temporal and global network structures (col. 7, line 20-col. 9, line 20).

As per claim 21, Nanavati discloses, further comprising creating personalizations from the network structure (Fig. 2).

As per claim 22, Nanavati discloses, wherein quantity access interaction between characters using weight of an edge as number of dialogues, words exchanged, and other nonverbal cues exchanged (col. 7, line 20-col. 9, line 20).

As per claim 23, Nanavati discloses, wherein quality access interaction between characters using weight of an edge from linguistic representations (col. 7, line 20-col. 9, line 20).

As per claim 24, Nanavati discloses, wherein quality access interaction between characters using weight of an edge from interactions conditioned on predetermined features such as demographics, education level, and combinations thereof (col. 7, line 20-col. 9, line 20).

As per claim 25, Nanavati discloses, further comprising determining a taxonomy of media content from the network structure conditioned on demographics (col. 7, line 20-col. 9, line 20).

As per claim 26, Nanavati discloses, wherein the computer processor is further operable to create personalizations from using networks conditioned on demographics (col. 7, line 20-col. 9, line 20).

As per claim 27, Nanavati discloses, further comprising evaluating effects of addition, deletion, and/or substitution of nodes and/or edges can in disrupting a movie plot (col. 7, line 20-col. 9, line 20).

As per claim 28, Nanavati discloses, wherein the computer processor is further operable to estimate measures of a node’s importance as proxy for a character's importance (col. 7, line 20-col. 9, line 20).

As per claim 29, Nanavati discloses, further comprising placing an edge Eab if two characters A and B interact at least once in the script and/or dialogues wherein characters A and B interacts at least one scene in which one speaks right after another (Figs. 2-4).

As per claim 30, Nanavati discloses, wherein betweenness centrality is employed, betweenness centrality being the number of shortest paths that go through a node (Fig. 2).

As per claim 32, Nanavati does not expclitly discloses, wherein the computer processor is further operable to determine societal impact, commercial impact, policy impact, voting impact, buying impact, and combinations thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use for determining different impact in the invention of Nanavati because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.

“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

Allowable Subject Matter
Claims 5-19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Price et al. (US 9,106,812) discloses, automated creation of storyboards from screenplays.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
September 27, 2022								

/ABUL K AZAD/           Primary Examiner, Art Unit 2656